NUMBER 13-16-00592-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                          IN RE PLAINSCAPITAL BANK


                        On Petition for Writ of Mandamus.


                                          ORDER

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Per Curiam Order

       Relator PlainsCapital Bank filed a petition for writ of mandamus and motion for

temporary relief in the above cause on October 28, 2016.             Through this original

proceeding, relator seeks to direct the trial court to: (1) vacate its September 29, 2016

order and October 21, 2016 amended order granting a notice of sale and request for

partial release of lien; and (2) sign an order granting relator’s motion to dismiss the

underlying lawsuit for lack of subject matter jurisdiction. Through its motion for temporary

relief, relator seeks to stay the September 29, 2016 and October 21, 2016 orders pending

resolution of this original proceeding.
       The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that the motion should be granted. The motion for temporary relief is

GRANTED and the trial court’s orders of September 29, 2016 and October 21, 2016 are

ordered STAYED pending further order of this Court, or until the case is finally decided.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”).

       The Court requests that the real parties in interest, Blanca E. Gonzalez, Jose S.

Rodriguez, and ODP Management, L.L.C., or any others whose interest would be directly

affected by the relief sought, file a response to the petition for writ of mandamus on or

before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                            PER CURIAM

Delivered and filed the
31st day of October, 2016.




                                                 2